Mb. Justice Shurtleff delivered the opinion of the court. The only substantial question on this appeal is whether the city court of Canton can obtain jurisdiction over the persons of appellees, residents of Illinois in another county, by sending its process outside of the city of Canton in a foreclosure suit to the county in which appellees reside, where the lands mortgaged are situated within the city. Appellees filed special pleas, questioning the jurisdiction of the court, which were sustained, the bill dismissed and appellant has brought the record to this court by appeal. In Ladies of Maccabees v. Harrington, 227 Ill. 517, the court held: “It has often been held by this court that the territorial limits of the jurisdiction of a city court for service of original process is confined to the city limits wherein such court is located. (People v. Evans, 18 Ill. 361; People v. Barr, 22 Ill. 241; Covill v. Phy, 26 Ill. 432; Holmes v. Fihlenburg, 54 Ill. 203; Gardner v. Witbord, 59 Ill. 145; Dixon v. Dixon, 61 Ill. 324; Joslyn v. Dickerson, 71 Ill. 25; Reid v. Morton, 119 Ill. 118; Miller v. People, 183 Ill. 423.) In People v. Evans, supra, this court held that an act of the legislature creating the recorder’s court of the cities of La Salle and Peru was unconstitutional because the act purported to extend the jurisdiction of the court to the two towns named.” In Miller v. People, 230 Ill. 65, the court, having under consideration certain sections of the enabling act establishing the municipal court of Chicago, after reviewing a line of decisions pertaining to the powers of similar courts, held: “The doctrine that the juris diction of a city court for service of original process is confined to the city limits wherein the court is located, and that the General Assembly has no power to pass a law extending such jurisdiction beyond the city, was reaffirmed in the case of Ladies of Maccabees v. Harrington, 227 Ill. 511, which arose under the present constitution. In these cases the courts were called courts of common pleas, city courts, or a recorder’s court; but they were all municipal courts under various names, and were the same kind of courts as the municipal court of Chicago. It must be held that the G-eneral Assembly in proposing and the people in adopting, the amendment, had in view the construction uniformly given by this court as to territorial limits of the city or municipal courts.” Again, in Wilcox v. Conklin, 255 Ill. 607, the court having before it a case where the municipal court of Chicago had issued original process for a defendant residing in the State, outside the limits of the city, impleaded with a defendant residing within the city, held the process void. It was held that the Chicago Charter Act of December 5, 1904, known as section 34 of article 4 of the Constitution, conferred no power or authority on the G-eneral Assembly to create municipal courts in the city of Chicago, but that the authority to create such courts is conferred by section 1 of article 6 of the Constitution, citing Miller v. People, supra; People v. Olson, 245 Ill. 288; People v. Cosmopolitan Fire Ins. Co., 246 Ill. 442. Section 1 of article-6 of the Constitution provides: “The judicial powers, except as in this article is otherwise provided, shall be vested in one supreme court, circuit courts, county courts, ■ justices of the peace, police magistrates, and such courts as may be created by law in and for cities and incorporated towns.” It follows that the courts created by law have only such powers and jurisdiction expressly given them by statute, and their jurisdiction is limited to the confines of the municipality. In the case at bar we must hold that the original process issued by the city court of Canton to Sangamon county was void. It is argued, however, that the service of process in this case in Sangamon county constituted substituted or constructive service, the action being m rem and the court having jurisdiction of the subject matter. It is sufficient answer to that contention to point out that neither of the defendants in the suit at bar comes under the classifications provided for substituted service or constructive notice. In that respect, this case differs from Spitznagle v. Cobleigh, 120 Ill. App. 191, decided by this court. This case has been before this court at a former term and the appeal was dismissed on the ground that the record did not show a final, appealable order. There was an order in the record decreeing “that the joint and several plea of the defendants be sustained and the motion of complainant to deny same be overruled,” but the bill was not dismissed. On the remand of the cause there was an order entered dismissing the bill of complaint and for costs against complainant, upon appellant’s motion. Counsel for appellees strenuously insist that this amounted to a voluntary nonsuit upon appellant’s part, upon which error cannot be assigned. This action by appellant did not constitute a voluntary nonsuit. The finding of the court in the first record in effect amounted to a dismissal of appellant’s bill involuntarily, and the entry of the final order, dismissing the bill, was a mere technical necessity upon which to base an appeal. There is no merit in the contention. The decree of the city court of Canton is affirmed. Affirmed.